NUMBER 13-22-00304-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


              IN THE INTEREST OF M.R. AND X.R., CHILDREN


                   On appeal from the County Court at Law
                         of Aransas County, Texas.


                                       ORDER

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      This is an appeal of a final order terminating parental rights. The notice of appeal

was filed on July 5, 2022, and appellee’s brief was due on October 31, 2022. Appellee

has filed a motion for extension of time, providing the reason for its request therein.

Appellee requests until November 15, 2022, to file the brief.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

       We GRANT IN PART and DENY IN PART appellee’s motion for extension of time

and ORDER appellee’s brief to be filed on or before Monday, November 14, 2022. No

further extensions of time will be granted absent truly exigent and extraordinary

circumstances.

                                                                  PER CURIAM

Delivered and filed on the
2nd day of November, 2022.




                                               2